Exhibit 10.3

EXECUTION VERSION

December 28, 2015

Advanced Drainage Systems, Inc.

4640 Trueman Blvd.

Hilliard, OH 43026

 

Re:    Amendment No. 9 and Consent to Amended and Restated Private Shelf
Agreement

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Private Shelf Agreement,
dated as of September 24, 2010, as amended by that certain Amendment No. 1 to
Amended and Restated Private Shelf Agreement dated December 12, 2011, Limited
Waiver and Amendment No. 2 to Amended and Restated Private Shelf Agreement dated
March 9, 2012, Amendment No. 3 to Amended and Restated Private Shelf Agreement
dated March 30, 2012, Amendment No. 4 to Amended and Restated Private Shelf
Agreement dated April 26, 2013, Amendment No. 5 to Amended and Restated Private
Shelf Agreement dated June 12, 2013, including the Supplement thereto dated
June 24, 2013, Amendment No. 6 to Amended and Restated Private Shelf Agreement
dated September 23, 2013, Amendment No. 7 to Amended and Restated Private Shelf
Agreement dated December 31, 2013, and Amendment No. 8 and Limited Waiver to
Amended and Restated Private Shelf Agreement dated August 21, 2015 (as so
amended, the “Note Agreement”), between Advanced Drainage Systems, Inc., a
Delaware corporation (the “Company”), on one hand, and Prudential Investment
Management, Inc. (“Prudential”) and each other Prudential Affiliate as therein
defined which becomes bound by certain provisions thereof as therein provided,
on the other hand. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Note Agreement.

Pursuant to that certain Consent under Amended and Restated Private Shelf
Agreement, dated as of October 26, 2015, Prudential and the holders of the Notes
have extended (A) the time for the delivery of (i) the audited financial
statements of the Company for the fiscal year ended on March 31, 2015, certified
by independent certified public accountants in accordance with paragraph 5A(ii)
of the Note Agreement (the “2015 Audited Financial Statements”) until
November 30, 2015, (ii) the financial statements of the Company for the fiscal
quarter ended on June 30, 2015, to be delivered in accordance with paragraph
5A(i) of the Note Agreement (the “Q1 Quarterly Financial Statements”) until
November 30, 2015 and (iii) financial statements of the Company for the fiscal
quarter ended September 30, 2015, to be delivered in accordance with paragraph
5A(i) of the Note Agreement (the “Q2 Quarterly Financial Statements”) until
December 31, 2015, (B) (i) the time by which the Excess Leverage Fee, if any,
shall be calculated and paid and (ii) the time for delivery of the Officer’s
Certificate pursuant to the last sentence of the definition of “Leverage Ratio”
in the Note Agreement, in each case, relating to the fiscal quarters ended on
March 31, 2015 and June 30, 2015, in each case, until the earlier of (x) the
date on which the Company delivers the financial statements required by
paragraph 5A of the Note Agreement for each such fiscal year or fiscal quarter,
as applicable, and (y) December 30, 2015 and (C) the time by which the Excess
Leverage Fee, if any, shall be



--------------------------------------------------------------------------------

calculated and paid, relating to the fiscal quarter ended on September 30, 2015
until the earlier of (i) the date on which the Company delivers the financial
statements required by paragraph 5A of the Note Agreement for such fiscal
quarter, as applicable, and (ii) January 30, 2016.

The Company has requested that Prudential and the holders of Notes (A) amend the
Note Agreement as set forth herein, (B) further extend the time for the delivery
of the 2015 Audited Financial Statements, the Q1 Quarterly Financial Statements
and the Q2 Quarterly Financial Statements until January 31, 2016, (C) further
extend (i) the time by which the Excess Leverage Fee, if any, shall be
calculated and paid relating to the fiscal quarters ended on March 31,
2015, June 30, 2015 and September 30, 2015 and (ii) the time for delivery of the
Officer’s Certificate pursuant to the last sentence of the definition of
“Leverage Ratio” in the Note Agreement, in each case, relating to the fiscal
quarters ended on March 31, 2015 and June 30, 2015, in each case, until the
earlier of (a) the date on which the Company delivers the financial statements
required by paragraph 5A of the Note Agreement for each such fiscal year or
fiscal quarter, as applicable, and (b) March 2, 2016 (such earlier date, the
“Extension Date”), (D) permit the Company to characterize the Fleet Leases and
Aircraft Leases as operating leases for the fiscal quarter ended on
September 30, 2015 solely for the purposes of paragraph 5M of the Note Agreement
if the Company delivers an Officer’s Certificate pursuant to the last sentence
of the definition of “Leverage Ratio” in the Note Agreement (as amended by this
letter agreement) relating to such fiscal quarter by February 10, 2016 and
(E) consent to the payment of the December Dividend (as defined below), and
Prudential and the holders of the Notes executing this letter agreement are
willing to agree to such requests on the terms and conditions set forth herein.

Accordingly, and in accordance with the provisions of paragraph 11C of the Note
Agreement, the parties hereto agree as follows:

SECTION 1. Amendments. From and after the Effective Date (as defined in
Section 4 hereof), the parties hereto agree that the Note Agreement is amended
as follows:

1.1. Paragraph 10B of the Note Agreement is hereby amended by inserting or
amending and restating, as the case may be, the following definitions:

“2015 Audited Financial Statements” shall mean the audited financial statements
of the Company for the fiscal year ended on March 31, 2015, certified by
independent certified public accountants in accordance with paragraph 5A(ii).

“Consolidated EBITDAE” for any period of determination shall mean, without
duplication, (i) net income, plus, to the extent reducing net income, the sum,
of amounts for (a) consolidated interest expense, (b) charges for federal,
state, local and foreign income taxes, (c) total depreciation expense, (d) total
amortization expense, (e) costs and expenses incurred in connection with the
Amendment No. 5 Transactions in an aggregate amount not to exceed $2,100,000,
(f) non-cash charges reducing net income for such period, (g) ESOP Compensation,
(h) ESOP Dividends on Unallocated Shares, (i) non-cash compensation related to
stock options and restricted stock and (j) one-time, nonrecurring expenses
incurred during the fiscal quarters ending September 30, 2015, December 31, 2015
and March 31, 2016 related to the restatement of the Transaction

 

- 2 -



--------------------------------------------------------------------------------

Parties’ financial statements, minus (ii) non-cash gains increasing net income,
in each case of the Company and its Subsidiaries for such period determined and
consolidated in accordance with GAAP.

For purposes of calculating Consolidated EBITDAE (x) with respect to a business
acquired by the Transaction Parties or Subsidiaries thereof pursuant to a
Permitted Acquisition, Consolidated EBITDAE shall be calculated on a pro forma
basis (determined on a basis consistent with Article 11 or Regulation S-X
promulgated under the Securities Act and as interpreted by the staff of the
Securities and Exchange Commission), using historical numbers of any business so
acquired, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period, and (y) with respect to a business
or assets liquidated, sold or disposed of by the Transaction Parties or
Subsidiaries pursuant to paragraph 6H, Consolidated EBITDAE shall be calculated
on a pro forma basis (determined on the basis stated above), using historical
numbers of any business or assets so liquidated, sold or disposed of, in
accordance with GAAP as if such liquidation, sale or disposition had been
consummated at the beginning of such period.

“Leverage Ratio” shall mean ratio of consolidated total Indebtedness of the
Company and its Subsidiaries (excluding (i) any Indebtedness arising from
reimbursement obligations (contingent or otherwise) under standby letters of
credit in an aggregate amount not exceeding $10,000,000 and (ii) obligations
with respect to interest rate swaps, fuel hedges and other commodity hedging
arrangements and related marked-to-market liabilities, but including termination
obligations arising by reason of the termination or close out of such interest
rate swaps, fuel hedges and other commodity hedge arrangements the value of
which being determined as of such time of such termination or close out in
accordance with the terms of such agreements) to Consolidated EBITDAE,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended. In connection with the Transaction Parties’ financial statements
characterizing the Fleet Leases and Aircraft Leases as capital leases, for
purposes of this Agreement the calculation of the Leverage Ratio resulting from
such characterization shall only apply to the Leverage Ratio as calculated at
the fiscal year ended on March 31, 2015 and at the end of each fiscal quarter
thereafter. For the purposes of paragraph 5M of the Note Agreement only, the
Leverage Ratio for the fiscal quarters ended on or before September 30, 2015
(but not any fiscal period ending thereafter) shall be calculated by
characterizing the Fleet Leases and the Aircraft Leases as operating leases
provided that such characterization shall only apply to the fiscal quarters
ended on (a) March 31, 2015 and June 30, 2015 if the holders of the Notes
receive an Officer’s Certificate no later than the earlier of (x) the date on
which the Company delivers the financial statements required by paragraph 5A of
the Note Agreement for each such fiscal year or fiscal quarter, as applicable,
and (y) March 2, 2016 demonstrating (with computations in reasonable detail)
that such Leverage Ratios did not exceed (I) 3.00 to 1.00 for the fiscal quarter
ended on March 31, 2015 and (II) 3.15 to 1.00 for the fiscal quarter ended on
June 30, 2015 and (b) September 30, 2015 if the holders of the Notes receive the
2015 Audited Financial Statements and an Officer’s Certificate no later than
February 10, 2016 demonstrating (with computations in reasonable detail) that
such Leverage Ratio did not exceed 3.00 to 1.00 for the fiscal quarter ended on
September 30, 2015.

 

- 3 -



--------------------------------------------------------------------------------

1.2. Paragraph 5M of the Note Agreement is hereby amended and restated in its
entirety to read as follows:

“5M. Excess Leverage Fee. If the Leverage Ratio as of the end of any fiscal
quarter is greater than 3.00 to 1.00, then, in addition to accruing interest on
the Notes, the Company agrees to pay each holder of a Note a fee (the “Excess
Leverage Fee”) on the daily average outstanding principal amount of such Note
during such fiscal quarter at a rate per annum of 2.00%, provided that, with
respect to the fiscal quarter ended on June 30, 2015, if the 2015 Audited
Financial Statements are delivered to each Significant Holder on or prior to
February 10, 2016, the Excess Leverage Fee shall not be payable for such fiscal
quarter unless the Leverage Ratio as of June 30, 2015 was greater than 3.15 to
1.00. The Excess Leverage Fee with respect to each Note for any fiscal quarter
shall be calculated on a rate per annum on the same basis as interest on such
Note is calculated and shall be paid in arrears on the 45th day after the end of
such fiscal quarter. The payment of any Excess Leverage Fee shall not constitute
a waiver of any Default or Event of Default. If for any reason the Company fails
to deliver the financial statements required by paragraph 5A hereof for a fiscal
quarter by the date the Excess Leverage Fee, if any, would be payable for such
fiscal quarter, the an Excess Leverage Fee shall be payable for such fiscal
quarter.”

SECTION 2. Consents. Effective upon the Effective Date:

(a) Prudential and the holders of Notes party hereto consent to (i) an extension
of the time period within which the Company is required to deliver the 2015
Audited Financial Statements, the Q1 Quarterly Financial Statements and the Q2
Quarterly Financial Statements, and, in each case, the compliance certificate
related thereto pursuant to the penultimate sentence of paragraph 5A of the Note
Agreement, until January 31, 2016, and hereby waive any Default or Event of
Default resulting solely from the Company’s failure to comply with paragraphs
5A(i) and 5A(ii) of the Note Agreement within the time periods previously
provided; provided, however, that, the failure of the Company to deliver the
2015 Audited Financial Statements, the Q1 Quarterly Financial Statements and the
Q2 Quarterly Financial Statements and, in each case, the compliance certificate
related thereto pursuant to the penultimate sentence of paragraph 5A of the Note
Agreement, to each Significant Holder on or before 11:59 P.M., New York City
time, on January 31, 2016, shall constitute a Default under the Note Agreement
and an Event of Default upon expiration of the grace period provided for in
paragraph 7A(vi) of the Note Agreement.

(b) Notwithstanding anything to the contrary contained in the Note Agreement or
any prior consent under the Note Agreement, the Excess Leverage Fee, if any, for
the fiscal quarters ended on March 31, 2015, June 30, 2015 and September 30,
2015 shall be calculated and paid for each such fiscal quarter on or prior to
the Extension Date; provided that, notwithstanding the foregoing, solely for
purposes of paragraph 5M of the Note Agreement, in the event the 2015 Audited
Financial Statements are not delivered to each Significant Holder on or prior to
February 10, 2016, the Excess Leverage Fee shall be conclusively deemed to be
applicable for the fiscal quarters ended on June 30, 2015 and September 30, 2015
and such Excess Leverage Fees shall be due and payable on February 10, 2016 for
such fiscal quarters.

 

- 4 -



--------------------------------------------------------------------------------

(c) On December 15, 2015, the Company paid a quarterly cash dividend of $0.05
per share to its shareholders of record at the close of business on December 1,
2015 (the “December Dividend”). The payment of the December Dividend is not
permitted by paragraph 6F of the Note Agreement, and the Company has requested
the consent of Prudential and the holders of the Notes to the payment of such
December Dividend. Prudential and the holders of the Notes party hereto hereby
consent to the payment of the December Dividend. Prudential and the holders of
the Notes party hereto hereby waive any Default or Event of Default resulting
solely from the Transaction Parties’ non-compliance with paragraph 6F of the
Note Agreement with respect to the payment of the December Dividend.

(d) The foregoing consents are limited to the specific provisions referenced
above and do not constitute a consent to the non-compliance with any other
provision of the Note Agreement or any other Transaction Document, nor do such
consents indicate any agreement on the part of Prudential or any holder of a
Note to grant any such consent in the future, and the foregoing limited waiver
shall be limited precisely as written and shall relate solely to the Note
Agreement in the manner and to the extent described herein, and nothing in this
letter agreement shall be deemed to (i) constitute a consent to or waiver of any
Defaults or Events of Default existing under the Note Agreement or the other
Transaction Documents (other than in the manner and to the extent described in
the foregoing limited waiver), or (ii) prejudice any right or remedy that
Prudential or any holder of any Note may now have (after giving effect to the
foregoing limited waiver) or may have in the future under or in connection with
the Note Agreement or any other Transaction Document.

SECTION 3. Representations and Warranties. The Company represents and warrants
to Prudential and each holder of a Note that (i) the execution and delivery of
this letter agreement has been duly authorized by all necessary corporate action
on behalf of the Company and each Guarantor, (ii) this letter agreement has been
executed and delivered by a duly authorized officer of the Company and each
Guarantor, (iii) the Company and each Guarantor has obtained all authorizations,
consents, and approval necessary for the execution, delivery and performance of
this letter agreement and such authorizations, consents and approval are in full
force and effect, (iv) since March 31, 2015, no Material Adverse Effect shall
have occurred with respect to the Company or any of the Guarantors and (v) after
giving effect hereto (a) each representation and warranty set forth in paragraph
8 of the Note Agreement is true and correct as of the date of the execution and
delivery of this letter agreement by the Company with the same effect as if made
on such date (except to the extent that such representations and warranties
expressly refer to an earlier date, in which case they were true and correct as
of such earlier date and except that the representation and warranty set forth
in: (1) paragraph 8D shall be interpreted to be addressing only the Company and
its Material Subsidiaries, (2) paragraph 8F shall be interpreted to be
addressing only the Company and its Material Subsidiaries and (3) paragraph 8Q
shall be interpreted to be addressing only the Company and the Guarantors),
(b) no Event of Default or Default exists and (c) neither the Company nor any
Subsidiary has paid or agreed to pay, and the Company and its Subsidiaries will
not pay or agree to pay, any fees or other

 

- 5 -



--------------------------------------------------------------------------------

consideration to the Bank Agent, any Bank or any lender under the Mexicana
Credit Agreement for or with respect to the amendments to the Credit Agreement
or the Mexicana Credit Agreement referred to in Section 4.2 below other than the
legal fees paid to counsel for the Banks, Bank Agent and such lenders and the
amendment fee referred to in Section 5 of the amendment to the Credit Agreement
referred to in Section 4.2(a) below.

SECTION 4. Conditions Precedent. The amendments in Section 1 and consents in
Section 2 of this letter agreement shall become effective on the date (the
“Effective Date”) that each of the following conditions has been satisfied:

4.1. Documents. Prudential and each holder of a Note shall have received
counterparts of this letter agreement executed by Prudential, the Required
Holder(s), the Company and each Guarantor.

4.2. Credit Agreement and Mexicana Credit Agreement. Prudential and each holder
of a Note shall have received an executed copy of an amendment to each of
(a) the Credit Agreement and (b) the Mexicana Credit Agreement, each in form and
substance consistent with the terms set forth herein and satisfactory to
Prudential and the Required Holder(s).

4.3. Representations. All statements set forth in Section 3 shall be true and
correct as of the Effective Date, except to the extent that any such statement
expressly relates to an earlier date (in which case such statement was true and
correct on and as of such earlier date).

4.4. Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to Prudential and each holder of a Note and its counsel, and
Prudential and each holder of a Note shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.

SECTION 5. Reference to and Effect on Note Agreement; Ratification of Note
Agreement. Upon the effectiveness of the amendments and consents to the Note
Agreement made in this letter agreement, each reference to the Note Agreement in
any other document, instrument or agreement shall mean and be a reference to the
Note Agreement as modified by this letter agreement. Except as specifically set
forth in Sections 1 and 2 hereof, the Note Agreement shall remain in full force
and effect and is hereby ratified and confirmed in all respects. Except as
specifically stated in this letter agreement, the execution, delivery and
effectiveness of this letter agreement shall not (a) amend the Note Agreement or
any Note, (b) operate as a waiver of any right, power or remedy of any holder of
a Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time. Nothing contained in this
letter agreement shall be construed as a course of dealing or other implication
that Prudential and any holder of a Note has agreed to or is prepared to grant
any consents or agree to any amendments to the Note Agreement or any Note in the
future, whether or not under similar circumstances.

SECTION 6. Expenses. The Company hereby confirms its obligations under the Note
Agreement, whether or not the transactions hereby contemplated are consummated,
to pay, promptly after request by Prudential or any holder of a Note, all
reasonable out-of-pocket costs

 

- 6 -



--------------------------------------------------------------------------------

and expenses, including attorneys’ fees and expenses, incurred by Prudential or
such holder of a Note in connection with this letter agreement or the
transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of Company under this
Section 6 shall survive transfer by any holder of a Note of any Note and payment
of any Note.

SECTION 7. Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

SECTION 8. Reaffirmation. Each Guarantor hereby consents to the foregoing
amendments and consents to the Note Agreement and hereby ratifies and reaffirms
all of their payment and performance obligations, contingent or otherwise, under
the Guaranty Agreement after giving effect to such amendments and consents. Each
Guarantor hereby acknowledges that, notwithstanding the foregoing amendments and
consents, that the Guaranty Agreement remains in full force and effect and is
hereby ratified and confirmed. Without limiting the generality of the foregoing,
each Guarantor agrees and confirms that the Guaranty Agreement continues to
guaranty the Guarantied Obligations (as defined in the Guaranty Agreement)
arising under or in connection with the Note Agreement or any of the Shelf
Notes, as the same are amended by this letter agreement.

SECTION 9. Counterparts; Section Titles. This letter agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. Delivery of an executed counterpart of a signature page to
this letter agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this letter agreement. The section titles contained in
this letter agreement are and shall be without substance, meaning or content of
any kind whatsoever and are not a part of the agreement between the parties
hereto.

[Signature Pages Follow]

 

- 7 -



--------------------------------------------------------------------------------

Very Truly Yours, PRUDENTIAL INVESTMENT MANAGEMENT, INC. By:  

/s/ David Quackenbush

  Vice President THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:  

/s/ David Quackenbush

  Vice President PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY By:  
Prudential Investment Management, Inc.,
as investment manager By:  

/s/ David Quackenbush

  Vice President PRUCO LIFE INSURANCE COMPANY By:  

/s/ David Quackenbush

  Vice President

AMENDMENT NO. 9 AND CONSENT TO

AMENDED AND RESTATED PRIVATE SHELF AGREEMENT



--------------------------------------------------------------------------------

Accepted and Agreed: COMPANY: ADVANCED DRAINAGE SYSTEMS, INC. By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Executive Vice President GUARANTORS:

STORMTECH LLC

HANCOR HOLDING CORPORATION

By:  

/s/ Mark B. Sturgeon

Name:   Mark B. Sturgeon Title:   Secretary and Treasurer

AMENDMENT NO. 9 AND CONSENT TO

AMENDED AND RESTATED PRIVATE SHELF AGREEMENT